Citation Nr: 0118215	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  99-12 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to a rating higher than 20 percent for a low back 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel






INTRODUCTION

The veteran served on active duty from December 1992 to 
February 1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1998 RO rating decision which granted 
service connection and a 10 percent rating for a low back 
disorder, effective from the time of the veteran's separation 
from service.  In a May 2000 rating decision, the RO assigned 
a higher rating of 20 percent for the low back condition, 
effective from the time of the veteran's separation from 
service.  The veteran has continued his appeal for a higher 
rating.


FINDINGS OF FACT

The veteran's service-connected low back disability, 
including arthritis and disc disease, produces severe 
limitation of motion of the lumbar spine.  There is no more 
than severe lumbosacral strain and severe intervertebral disc 
syndome of the low back.


CONCLUSION OF LAW

The criteria for a 40 percent rating for a low back 
disability are met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5292, 5293, 
5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty in the Navy from December 
1992 to February 1993.  His service medical records reflect 
that he was seen for persistent low back pain.  Assessments 
included facet joint arthritis and lumbar strain.  A medical 
board recommended separation from service because of 
impairment due to the low back disorder.  The service 
department concluded the condition existed prior to service, 
and the veteran was given an entry level separation from 
service.  

The veteran received private chiropractic treatment from 
February 1993 to April 1993, and diagnoses included lumbar 
myofascial pain syndrome and lumbar vertebral segmental 
dysfunction.  

In June 1993, the veteran filed a claim for service 
connection for a low back disability.

VA outpatient records note that a November 1993 CT scan of 
the veteran's low back revealed minimal degenerative changes 
of the lumbosacral spine, and diffuse mild disc bulges at 
L3-L4, L4-L5, and L5-S1, with no evidence of disc herniation 
or spinal stenosis.  In January 1994, the veteran reported no 
change in low back pain, and he complained that his left big 
toe felt numb.  Examination showed tenderness of the 
lumbosacral junction and no paraspinal muscle spasm.  The 
veteran could forward flex and side bend his low back to a 
point where the tips of his fingers reached his knees, and 
backward extension was said to be half of normal.  Muscle 
strength and neurological findings were normal, except for 
some diminished sensation of the L4 dermatome on pinprick 
testing.  The assessment was lumbar degenerative disease.

On VA medical examination in January 1994, the veteran 
reported increasing pain in his lumbosacral spine, more 
severe with lifting and sitting.  He reported persistent 
numbness of his left big toe.  The examiner noted ranges of 
motion of the lumbosacral spine to 25 degrees of flexion, 5 
degrees of extension, 25 degrees of lateral bending to the 
left and right, and 10 degrees of rotation to the left and 
right.  Straight leg raising was negative bilaterally.  The 
examiner found that the veteran had chronic low back pain, 
with decreased motion, spasm, and persistent numbness in the 
L4 distribution into the left foot.  The examiner diagnosed 
degenerative joint disease of the lumbar spine.

VA medical records from 1996 to 1998 primarily show treatment 
for substance abuse.  There was occasional mention of a 
history of a low back condition.

On VA medical examination in May 1998, the veteran reported 
low back pain since service.  He complained of intermittent 
aching discomfort in his back.  He indicated that he did not 
have any particular pain if he did not do any unusual lifting 
or bending.  The examiner noted ranges of motion of the 
lumbosacral spine to 60 degrees of flexion without pain, 
hyperextension of minus 10 degrees without pain, and rotation 
and lateral bending of 45 degrees with mild pain on the 
extremes of those motions.  Straight leg raising tests were 
negative.  There was no evidence of sensory or strength 
abnormalities, nor of reflex abnormalities in the 
extremities.  The examiner's impression was intermittent 
symptoms of mechanical low back pain.

In June 1998, the RO granted service connection and a 10 
percent rating for a low back disorder, effective with 
service discharge.

VA outpatient treatment notes from 1999 and 2000 reflect 
treatment for a variety of ailments including the low back 
disorder.  The veteran had episodic complaints of low back 
pain, with use of medication as necessary.  He received 
physical therapy for low back and right knee problems.  It 
was reported that a September 1999 MRI showed minimal disc 
changes in the low back.  

At a January 2000 hearing at the RO, the veteran reported 
that he had back pain all the time, with radiation into his 
legs, especially the left leg.  He indicated that he 
sometimes had spasms with bending.  He reported that he was 
not currently working, but that his most recent job had been 
a retail job that did not require lifting.  He reported that 
he sometimes was awakened at night by back pain.  He said 
that he was not able to bend over to ties his shoes because 
of his back impairment.

On VA examination in January 2000, the veteran reported 
chronic low back pain.  The examiner noted that X-rays taken 
in 1999 had shown degenerative joint disease at L5-S1, and an 
MRI had shown minimal discogenic changes with mild disc 
bulging at L4-L5 and L5-S1.  A history of a right knee 
problem was also noted.  The veteran reported that his low 
back pain worsened with bending, twisting, or prolonged 
standing.  He reported that he had left work as an industrial 
laborer because of his back problems.  He indicated that he 
currently had temporary work as a laborer and driver.  The 
examiner noted a range of motion of the lumbar spine to 30 
degrees of flexion, with pain at 30 degrees and no flexion 
beyond 30 degrees.  Lateral bending was limited to 10 degrees 
to the right and 16 degrees to the left.  Rotation was 
limited to 30 degrees to the right and 18 degrees to the 
left.  The examiner noted tenderness in the bilateral sacral 
area of the erector spinalis, and decreased sensation to 
pinprick in the right leg below the knee.  The examiner's 
impression was chronic low back pain with limitation of 
motion.  Right knee degenerative joint disease was also 
noted.  The doctor ordered EMG/NCV studies to rule out 
radiculopathy.  A February 2000 addendum to the examination, 
and outpatient records from that month, indicate that EMG/NCV 
studies showed no evidence of lumbar radiculopathy, although 
this did not exclude the possibility of a pinched nerve root 
causing symptoms; it was felt that most likely right lower 
extremity symptoms were due to the right knee disorder.

In May 2000, the RO assigned a higher rating of 20 percent 
for the low back condition, effective with service discharge.

Continuing VA outpatient records from 2000 and 2001 show 
treatment for a variety of ailments, and the veteran had 
periodic complaints of low back symptoms.

Analysis

The evidence regarding the veteran's claim for a rating 
higher than 20 percent for a low back disability includes 
reports of VA and private medical treatment and examinations.  
The Board finds that the facts relevant to the claim have 
been properly developed, and there is no further duty to 
assist the veteran in the development of the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, (2000).

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The veteran's low back disability includes arthritis, and 
arthritis is rated based on limitation of motion of the 
affected joints.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010.  

Limitation of motion of the lumbar spine is rated at 10 
percent if slight, 20 percent if moderate, and 40 percent if 
severe.  A rating of 40 percent is the maximum rating for 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  

The medical examination and treatment records since the 
veteran's 1993 service discharge show varying degrees of 
limitation of motion of the low back, ranging from moderate 
to severe.  The Board would characterize low back range of 
motion on the 1994 VA compensation examination, as well as on 
the latest VA compensation examination in 2000, as being 
severely restricted, especially when the effect of pain on 
use is considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  While during brief periods 
of time the veteran may have had better range of motion of 
the low back, there do not appear to be distinct periods of 
time during which "staged ratings" (i.e., different 
percentage ratings for different periods of time, based on 
the facts found) are warranted.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  With application of the benefit-of-the-
doubt rule (38 U.S.C.A. § 5107(b)), the Board finds that the 
veteran's low back disability has resulted in severe 
limitation of motion of the lumbar spine ever since the 
effective date of service connection, and thus a 40 percent 
rating is warranted under Code 5292.  

The maximum rating for lumbosacral strain is 40 percent and 
is assigned when severe, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  Even assuming that the veteran has 
severe lumbosacral strain, a rating higher than 40 percent is 
not permitted under this code.

The veteran's low back disability also includes degenerative 
disc disease, and such may be rated as intervertebral disc 
syndrome.  Intervertebral disc syndrome is rated 40 percent 
when severe, with recurring attacks and intermittent relief.  
A 60 percent rating is assigned when such condition is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  Diagnostic 
studies since service show some disc degeneration and 
bulging, with no actual disc herniation.  Clinical 
neurological findings have varied from normal to mildly 
abnormal.  The latest VA examination, including 
electrodiagnostic studies, indicates that lumbar 
radiculopathy is unlikely.  The evidence as a whole 
demonstrates that even if the veteran has intervertebral disc 
syndrome, it is no more than severe in degree, as required 
for a 40 percent rating.  Pronounced intervertebral disc 
syndrome, as described in Code 5293, has not been shown since 
the effective date of service connection, and thus a 60 
percent rating is not in order.

In sum, the Board grants a higher initial rating of 40 
percent, but no greater, for the veteran's service-connected 
low back disorder.







ORDER

A higher rating of 40 percent for a low back disability is 
granted.




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 

